Claim 13 has been rejoined.   

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a method for manufacture of paper by adding to a fiber suspension of recycled fibers of consistency and in amount claimed, an inverted solution of cationic polymer, the inverted solution of cationic polymer having a bulk viscosity claimed, and including a reverse phase emulsion of a branched or unbranched cationic polymer of viscosity claimed (claim 1); a paper having structure of claim 1 (claim 13). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.  
/MARK HALPERN/           Primary Examiner, Art Unit 1748